Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-7, 14-23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do (US 2014/0224706) in view of Dreiser (WO 2021/180483 A1 with references made to the machine translation) and Do (US 2014/0223824 hereinafter Do ‘824).
Regarding claims 1, 5, 14, 15 and 23, Do discloses a process for the manufacture of one or more useful products comprising: 
a. gasifying a carbonaceous feedstock comprising waste materials and/or biomass in a gasification zone (plasma gasifier 10 gasifiers biomass and/or waste, see paragraph 1) to generate a raw synthesis gas (gasified into synthesis gas, see paragraph 1); 
b. supplying at least a portion of the raw synthesis gas to a clean-up zone (syngas is sent from the gasifier 10 to a syngas cleaning 116 as well as a shift reactor 110 and CO2 removal 150) to remove contaminants and provide a clean synthesis gas; 
c. importing natural gas and/or power into the process (natural gas 120 is brought into the process as well as energy via turbine 160); 
d. supplying the clean synthesis gas to a first further reaction train to generate at least one first useful product and a tailgas (see Fig. 10 which illustrates syngas 152 being sent to a Fisher Tropsch reactor to produce a product as well as producing a tailgas 156); and 
e. diverting selectively on demand a portion of at least one of the carbonaceous feedstock, the clean synthesis gas, the tailgas and (if present) a light gas fraction to heat or power generation within the process to control the carbon intensity of the process (see Fig. 10 which illustrates natural gas/light gas fraction is diverted “as needed” to the generator which indicates a process of selective diversion).
Do teaches a plasma reactor, but is silent regarding the source of the power that the plasma gasifier uses and teaches a power generator (160) but is silent how this generated power is used.  Furthermore, Do does not teach that the selective diversion of the light gas fraction/natural gas is done in response to power imported into the system.  
Dreiser also discloses a gasification system (see abstract).
Dreiser, like Do, teaches a plasma gasifier (see abstract) and teaches that the power source to the plasma gasifier is preferable a renewable energy, such as wind and solar (see page 20 lines 20-26).  Dreiser teaches such a feature to limit production of carbon dioxide.  Furthermore, it is well known in the art that renewable energy sources, such as wind and solar, suffer intermittent disruptions in power supply due to the weather (see paragraph 3 of Do ‘824).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to power the plasma gasifier of Do with renewable energy, as suggested by Dreiser, in order to limit CO2 generation and release.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the amount of natural gas/light gas fraction in Do to the power generator to make up for the intermittent power shortages that occur with solar/wind power.
Regarding claim 2, Do further discloses means within the process are provided selectively on demand to divert at least a portion of alight gas fraction to a fuel gas header for use on plant (such as to generator 160).
Regarding claim 6, Do further discloses the carbonaceous feedstock has fluctuating compositional characteristics and comprises at least one of woody biomass, municipal solid waste and/or commercial and industrial waste or a combination of these (paragraph 63 which discloses a number of these feed streams can be used).
Regarding claim 7, Do further discloses the process further comprises using a biomass or waste boiler to produce high-pressure steam and power (waste heat 162 from cooler 114 is used to generate high pressure steam for tubine 166) .
Regarding claims 16 and 17, Do further discloses the liquid hydrocarbons are upgraded into the second useful product (such as Naphtha 144, see Fig. 10).
Regarding claim 18, Do further discloses the at least one useful product comprises synthetic paraffinic kerosene and/or diesel and/or naphtha (see Naphtha 144 in Fig. 10).
Regarding claim 19, while Do does not quantify the carbon intensity score, the process disclosed by Do is the same as the claimed process.  As such, similar performance metrics are assumed to be achieved.   Where the claimed and prior art products or processes are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 20, Do further discloses The process according to claim 1 wherein step a. further comprises partially oxidising the raw synthesis gas in a partial oxidation zone to generate partially oxidised raw synthesis gas.
Regarding claims 21 and 25, Do further discloses shifting the hydrogen to carbon monoxide ratio of the clean synthesis gas in a hydrogen to carbon monoxide ratio shifting zone to generate shifted clean synthesis gas (see water gas shift reactor 110).
Regarding claims 22 and 26, Do further discloses step d. comprises upgrading the first useful product in a second further reaction train to generate a second useful product (via hydrocracker 100) and a light gas fraction (hydrocrackers will inevitably produce an off-gas of unreacted hydrogen and light hydrocarbons).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do (US 2014/0224706) in view of Dreiser (WO 2021/180483 A1 with references made to the machine translation) and Do (US 2014/0223824 hereinafter Do ‘824) and further in view of Goraczko (WO 2009/046522).
Regarding claim 3, Do teaches the use of coal fines (paragraph 73) as a feedstock for the gasifier, but stops short of disclosing means to selectively divert the carbonaceous feed and the clean synthesis gas to a steam generating step..  
Goraczko also discloses a gasification system (see abstract).
Goraczko teaches a coal feed stream which splits the coal stream into two streams, one for combusting to generate steam and one for gasifying to produce a synthesis gas (see page 6, second full paragraph) and teaches diversion of a portion of the synthesis gas produced to be sent to a steam generator (see page 24, final paragraph).
As such, it is well known in the art to produce steam from either coal or synthesis gas (as taught by Goraczko), and it would have been obvious to one of ordinary skill in the art to modify Do with the process steps of Goraczko such that the feed streams and synthesis gas streams are selectively diverted to achieve a desired steam output or a desired synthesis gas generation output.  Such a step of selective diversion based on demand is well known and understood in the art (as discussed by Do “as needed” methane to the combustor, mentioned above) and it produces an entirely predictable result.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do (US 2014/0224706) in view of Dreiser (WO 2021/180483 A1 with references made to the machine translation) and Do (US 2014/0223824 hereinafter Do ‘824) and further in view of Galloway (US 2019/0211269).
Regarding claim 4, Do teaches sending the tail gas to a combustor (160) to generate electricity but does not discloses selectively sending a portion to a steam reforming zone for additional syngas production. 
Galloway also discloses a gasification process (see abstract).
Galloway teaches that the tailgas from the Fisher Tropsch reactor can be recycled back to the reformer to assist in further synthesis gas production (see paragraph 0009).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add option of sending the Fischer Tropsch tail gas of Do back to the reformer, as taught by Galloway, in order to assist in the reforming reaction to generation more synthesis gas.  Furthermore, the “selective” aspect of this is also obvious as it would have been obvious to one of ordinary skill in the art to vary the amount of tail gas going to the generator vs the reformer based on the instant electrical demand.

Claim(s) 8 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do (US 2014/0224706) in view of Dreiser (WO 2021/180483 A1 with references made to the machine translation) and Do (US 2014/0223824 hereinafter Do ‘824) and further in view of Abhari (US 2013/0331620).
Regarding claim 8, Do teaches multiple clean up steps for the synthesis gas (paragraph 119) and includes removing carbon dioxide, but does not go into specifics regarding what type of systems are employed to remove ammoniacal and sulfurous impurities.
Abhari also discloses a synthesis gas generation process (see abstract).
Abhari, like Do, teaches the preference for removal of impurities such as ammonia and sulfurs from synthesis gas that are going to a Fischer Tropsch reactor (paragraph 23).
As such, it would have been obvious to one of ordinary skill in the art to employ the physical absorption steps of Abhari in the process of Do in order to remove the ammoniacal and sulfurous impurities prior to the Fischer Tropsch reactor as they can have a negative effect on the Fisher Tropsch reaction.
Regarding claims 9-13, Do further discloses the process further comprises using at least a portion of the steam gained from the low-steam physical absorption process for use in upstream and/or downstream processes (because steam is not used to remove ammonia or sulfur, the steam generated in heat exchanger 114 can be used elsewhere).

Claim(s) 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do (US 2014/0224706) in view of Dreiser (WO 2021/180483 A1 with references made to the machine translation) and Do (US 2014/0223824 hereinafter Do ‘824) and further in view of Vlok (US 2006/0101715).
Regarding claims 20 and 24, Do teaches the gasification of several materials, including coal, but does not explicitly disclose a process in which the raw synthesis gas is partially oxidized.
Vlok also discloses a gasification system (see abstract).
Vlok teaches an embodiment where a gasifier gas stream is fed directly to a partial oxidizer in order to manage the composition of the gasified gas and reduce the amount of methane in the gas (paragraph 18).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the partial oxidation step of Vlok to the raw synthesis gas step of Vlok in order to reduce the amount of methane present in the synthesis gas.

Response to Arguments
Applicant’s arguments filed 10/2/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725